NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JAN 27 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

In re: SCOTT C. TOWNLEY;                         No. 12-60001
STEPHANIE TASHIRO-TOWNLEY,
                                                 BAP No. 10-1397
               Debtors,

                                                 MEMORANDUM*
SCOTT C. TOWNLEY; STEPHANIE
TASHIRO-TOWNLEY,

               Appellants,

  v.

K. MICHAEL FITZGERALD, Trustee,

               Appellee.


                            Appeal from the Ninth Circuit
                             Bankruptcy Appellate Panel
               Jury, Wallace, and Pappas, Bankruptcy Judges, Presiding

                             Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Scott C. Townley and Stephanie Tashiro-Townley appeal pro se from the

Bankruptcy Appellate Panel’s (“BAP”) judgment dismissing as moot their appeal

from the bankruptcy court’s order denying confirmation of their Chapter 13 plan

and dismissing their case. We have jurisdiction under 28 U.S.C. § 158(d). We

review de novo a determination that an appeal from a bankruptcy court decision is

moot. Nat’l Mass Media Telecomm. Sys., Inc. v. Stanley (In re Nat’l Mass Media

Telecomm. Sys., Inc.), 152 F.3d 1178, 1180 (9th Cir. 1998). We affirm.

      The BAP properly dismissed the appeal as moot because the debtors failed

to seek a stay of the foreclosure sale pending appeal. See Onouli-Kona Land Co. v.

Estate of Richards (In re Onouli-Kona Land Co.), 846 F.2d 1170, 1171 (9th Cir.

1988) (“Bankruptcy’s mootness rule applies when an appellant has failed to obtain

a stay from an order that permits a sale of a debtor’s assets.”).

      The debtors’ request, filed on March 9, 2012, that this court take judicial

notice of a motion in another case is denied.

      AFFIRMED.




                                           2                                   12-60001